UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-24649 REPUBLIC BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0862051 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 West Market Street, Louisville, Kentucky (Address of principal executive offices) (Zip Code) (502) 584-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares outstanding of the registrant’s Class A Common Stock and Class B Common Stock, as of July 31, 2012, was 18,656,621 and 2,298,803, respectively. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Item 4. Controls and Procedures. PART II – OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 6. Exhibits. SIGNATURES 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED BALANCE SHEETS(in thousands) (unaudited) June 30, December 31, ASSETS Cash and cash equivalents $ $ Securities available for sale Securities to be held to maturity (fair value of $26,287 in 2012 and $28,342 in 2011) Mortgage loans held for sale Loans, net of allowance for loan losses of $22,510 and $24,063 (2012 and 2011) Federal Home Loan Bank stock, at cost Premises and equipment, net Goodwill Other assets and accrued interest receivable TOTAL ASSETS $ $ LIABILITIES Deposits Non interest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase and other short-term borrowings Federal Home Loan Bank advances Subordinated note Other liabilities and accrued interest payable Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value - - Class A Common Stock and Class B Common Stock, no par value Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying footnotes to consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data)1 Three Months Ended Six Months Ended June 30, June 30, INTEREST INCOME: Loans, including fees $ Taxable investment securities Federal Home Loan Bank stock and other Total interest income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase and other short-term borrowings Federal Home Loan Bank advances Subordinated note Total interest expense NET INTEREST INCOME Provision for loan losses ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON INTEREST INCOME: Service charges on deposit accounts Electronic refund check fees Mortgage banking income Debit card interchange fee income Bargain purchase gain ) - - Gain on sale of securities available for sale - 56 Total impairment losses on investment securities - - - ) Gain recognized in other comprehensive income - Net impairment loss recognized in earnings - - - ) Other Total non interest income NON INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment, net Communication and transportation Marketing and development FDIC insurance expense Bank franchise tax expense Data processing Debit card interchange expense Supplies Other real estate owned expense Charitable contributions Legal expense FDIC civil money penalty - - FHLB advance prepayment expense - - - Other Total non interest expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE: Class A Common Stock $ Class B Common Stock DILUTED EARNINGS PER SHARE: Class A Common Stock $ Class B Common Stock See accompanying footnotes to consolidated financial statements. 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net income $ OTHER COMPREHENSIVE INCOME Unrealized gain (loss) on securities available for sale ) Change in unrealized losses on securities available for sale for which a portion of an other-than-temporary impairment has been recognized in earnings 58 37 37 ) Realized amount on securities sold - ) ) ) Reclassification adjustment for gains/losses realized in income - - - ) Net unrealized gains (losses) (5 ) ) ) Tax effect 2 ) Net of tax amount (3 ) ) ) COMPREHENSIVE INCOME $ See accompanying footnotes to consolidated financial statements. 5 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2012 Common Stock Accumulated Class A Class B Additional Other Total Shares Shares Paid In Retained Comprehensive Stockholders' (in thousands, except per share data) Outstanding Outstanding Amount Capital Earnings Income Equity Balance, January 1, 2012 $ Net income - Net change in accumulated other comprehensive income - Dividend declared Common Stock: Class A ($0.319 per share) - ) - ) Class B ($0.290 per share) - ) - ) Stock options exercised, net of shares redeemed 8 - 2 ) - Repurchase of Class A Common Stock (6
